This appeal is from an order or decree of the circuit court, in equity, striking from the file the bill of complaint. In the case of Hayes v. Hayes, 192 Ala. 280, 68 So. 351, this court held that it was without jurisdiction to entertain an appeal from orders of the lower court in chancery unless such a decree or order is either a final decree or is one of the certain interlocutory orders provided by statute. The decree in question is not one of the interlocutory ones provided by statute, nor is it such a final decree as will support an appeal. Whatever may be the rule in other jurisdictions, our court has long been committed to the rule that an order of the trial court in striking a complaint without more will not support an appeal, but can be reviewed by mandamus. Davis v. McColloch 191 Ala. 520, 67 So. 701, and cases cited.
Appeal dismissed.
GARDNER, BOULDIN, and FOSTER, JJ., concur.